   Case 8-19-72292-reg       Doc 120       Filed 05/01/19   Entered 05/01/19 15:20:18




  AMENDED SCHEDULE TO INCLUDE LEASES INADVERTENTLY OMITTED


5015 5th Avenue, Brooklyn, New York
30-28 Steinway Street, Astoria, New York
27 Broad Street, Elizabeth, New Jersey
70-44 Austin Street, Forest Hills, New York
128 Main Street, Patterson, New Jersey
2712 Hylan Boulevard, Staten Island, New York
55-52 Myrtle Avenue, Ridgewood, New York
216 North Avenue, New Rochelle, New York
332 First Avenue, New York, New York
2708 Broadway, New York, New York
365 Knickerbocker Avenue, Brooklyn, New York
13440 Springfield Boulevard, Springfield Gardens, New York
2205 86th Street, Brooklyn, New York
9108 Atlantic Avenue, Ozone Park, New York
5812 Bergenline Avenue, West New York, New Jersey
1444 E. 98th Street, Brooklyn, New York
2799 Route 112, Medford, New York
62 E. 170th Street, Bronx, New York
2175 White Plains Road, Bronx, New York
322 Main Street, Orange, New Jersey
340 Baychester Avenue, Bronx, New York
968 Flatbush Avenue, Brooklyn, New York
2960 Third Avenue, Bronx, New York
171-33 Hillside Avenue, Jamaica, New York
1054 Springfield Avenue, Irvington, New Jersey
3547 Long Beach Road, Oceanside, New York
    Case 8-19-72292-reg       Doc 120      Filed 05/01/19   Entered 05/01/19 15:20:18




 312-320 West 23rd Street, New York, New York
 214 Glen Cove Avenue, Glen Cove, New York
 55 Old Shore Road, Port Washington, New York
 137 W. 72nd Street, New York, New York
 961 E. 174th Street, Bronx, New York
 7108 Kissena Boulevard, Flushing, New York
 85-17 126th Street, Kew Gardens, New York
 37-20 Main Street, Flushing, New York
 1216 Fulton Street, Brooklyn, New York
 9418 63rd Drive, Forest Hills, New York
 734 Ninth Avenue, New York, New York
 778 Broad Street, Newark, New Jersey
 5540 Broadway, Bronx, New York
 1397 Hempstead Turnpike, Elmont, New York
 755 Main Street, Southbury, Connecticut
 3133 Kennedy Boulevard, North Bergen, New Jersey
 1127 Liberty Avenue, Brooklyn, New York
 167 E. 125th Street, New York, New York
 3815 Nostrand Avenue, Brooklyn, New York
 49 Pershing Drive, Derby, Connecticut

Amended to include:

 147-17 Jamaica Avenue, Jamaica New York
 37-55 82nd Street, Jackson Heights, New York
 846 Manhattan Avenue, Brooklyn, New York
